Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar et al. US 2007/0225674.
	Regarding claim 1, Molnar discloses a method for treating movement disorders (abstract) comprising: recording a central nervous signal of a patient with movement disorders  (para. [0026]) including frequencies associated with tremors and antikinetic beta range oscillations of 3-35 Hz which may be treated with drug stimulation (e.g. dopamine para. [0026] or electrical stimulation to affect the value of the measurable feature i.e. the resulting biomarker that is determined from the frequency analysis. 
	Regarding claim 2, claim 26 of Molnar indicates that the treatment (stimulation) is varied to achieve a biomarker value with a predefined range. It is understood that the feedback control in the system is programmed to increase or decrease stimulation as needed to keep the biomarker value from exceeding the upper and lower thresholds of the range.
Regarding Claim 3, the examiner considers the adjustment of the stimulation parameters that maintain the feedback parameter in the desired range to include at least two “application forms” (i.e. program) of stimulation, one to increase the measure biomarker value and the other to decrease the measured biomarker value. The “application forms” (programs) can changed with one another as needed. In addition, along with alternative drug delivery and electrical forms of stimulation,  paras [0026] - [0027] of Molnar describe multiple stimulation parameters that may be used for a variety of stimulation therapies and multiple pathological conditions that when detected, can be treated with different stimulation therapies at different locations as decided by the internal circuitry para. [0029] and fig. 8 Therapy lookup table 558. Such treatments are considered different forms of treatment.
Regarding claim 4, the biomarker (measurable feature) depends upon the oscillation intensity (energy in each band), Oscillation frequency (defining each band) oscillation duration (duration logic) and a frequency of occurrence (inherently).
Regarding claim 5, LFP or EEGs may be utilized. See claims 10 and 11 of Molnar.
	Regarding claim 8, see rejection of claim 4 above with the device measuring at least before an episode and  apparently during an episode for closed loop feedback variation to maintain the biomarker within a specified range.
	Regarding claim 9, the logic follows from claim 8 that in order to maintain a parameter (biomarker) within a range one concurrently adjusts stimulation as the measurable marker (frequency band contents) change.

	Regarding claim 10, as previously noted, different “forms” of stimulation such as the first form (i.e. set of parameter values) for increasing biomarker value and second form (set of parameter values)  for decreasing the biomarker value to maintain a range will inherently possess values for frequency intensity and waveform shapes  as mention in para. [0027] as well as the different forms of stimulation in the therapy lookup table 558. 
	Regarding claim 14, the Molnar system is used to treat movement disorders associated with Parkinson’s Disease, see e.g. para. [0025] of Molnar.
	Regarding claim 15, the Molnar system uses an implantable stimulator 20 as depicted in the drawing or an external, surface mounted electrode system para. [0031] or could use magnetic stimulation para [0004]. 
 	Regarding claims 16 and 17, a first lead is implant in a first region of the brain and a second lead is inserted in to a second region of the brain prior to recording any signals.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-13, 21-22 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Molnar et al. US 2007/0225674.
Regarding claim 11, the claim only provides extra limitations to the last 2 choices in the “at least one” Markush group of claim 8 and therefore claim 11 is considered to be anticipated by Molnar for “oscillation intensity and frequency” of the Markush group. However, it is the examiner’s opinion that Molnar implies that duration is a factor in determining the use of the lookup table 558. See duration logic element of figure 8. One of ordinary skill in the art would understand that one would use some kind of duration threshold so that a new “second stimulation” program is selected for every brief moment of an anomaly in the sensed recording. If not inherent it would have been obvious.
For claim 12, while Molnar does not explicitly state that a first stimulation is terminated when the oscillation episode is no longer observed or when the measurable  feature is weakened, one of ordinary skill in the art understands that if the episode stops and the biomarker still remains in the range of acceptable values then there would be no need for continuing to supply stimulation to keep the marker within the range since no stimulation is necessary. If not considered inherent it would have been obvious for those reasons.
For claim 13, the recitation seems to simply a relationship between the stimulation and the episode durations. If the duration of an episode is longer but not strong enough to require stimulation to keep the biomarker in range, it would be inherent or obvious to have only provide duration for part of the episode duration.

Regarding claims 21 -22, the claim is similar to Applicant’s claim 14, the explanation of Molar anticipating the claim given above. Claim 21 differs in explicitly teaching a subsequent stimulation after the first stimulation. It is understood by the Molnar description that the device operates when a biomarker indicates that a treatment is necessary, generally when it falls out of a range which generally corresponds with biomarker is outside the set range due to the presence of tremors and other lower frequency band indicators associated with Parkinson. It is understood that the device is designed to provide stimulation during those conditions and not when the tremors  etc. are not present. If not considered inherent, it would have been obvious at the time of Applicant’s priority date to provide a second stimulation during a subsequent detection of  tremor conditions requiring treatment.. Claim 22 recites a body function which is not linked to Applicant’s invention but merely coincides with its use in the patient. It would have been obvious to have body tremors last up to 4 seconds when using Molnars  stimulation device as well. Furthermore, it would have been obvious to include a timer in the Molnar device such as at the duration logic circuit to ensure that a tremor is indeed taking place and the oscillations aren’t just short duration unrelated artifact. 

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Molnar et al. US 2007/0225674 alone or further in view of Besio et al US2006/0173510, Wagner 2008/0046053 or Gluck USPN 5,738,625.
For claim 18, the limitations are the same as for claim 1 with the exception that Applicant recites the delivery of non-invasive stimulation. Molnar teaches the placement of leads inside the brain whereby stimulation is applied from electrodes on the leads to various regions of the brain including in between the leads. While the leads are considered invasive, the stimulation itself is not, it merely involves electrical fields and currents that would be similar to stimulation applied in a transcutaneous manner. Therefore, the implanted lead embodiment reads upon the claims. Moreover, Molnar teaches the use of surface electrodes as a substitute which may be considered less invasive. Alternatively, Besio, Wagner and Gluck all demonstrate conventional non-invasive delivery systems (TES, TUS, TMS) for delivering non-invasive stimulation to brain regions for treating Parkinson’s disease. It would have been obvious at the time of Applicant’s invention to have used known non-invasive stimulation techniques as an alternative to Molnar’s invasive techniques to simplify the procedure and reduce risks.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. US 2007/0225674 in view of Afshar et al US 2015/0202447. Applicant differs from Molnar in specifying a range of stimulation frequencies (10 Hz to 10k Hz for dealing relieving the symptoms associated with tremors, gamma and beta frequencies. Afshar teaches a similar system to Molnar but teaches a range of useful frequencies (see para. [0035] of Afshar) including frequencies of around 55 Hz and up to 140 Hz that are useful for suppressing symptoms. It would have been obvious at the time of Applicant’s priority date to have modifies Molnar in view of Afshar since Afshar teaches a range of frequencies that are useful in suppressing symptoms associated with tremors and other symptoms associated with Parkinson disease.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792